Title: Robert Wright to Thomas Jefferson, 6 [July] 1812
From: Wright, Robert
To: Jefferson, Thomas


          Venerated patriot— Congress Hall June July 6. 1812— 
          After a tedious, an Anxious Session, but one which I confidently hope will be gratifying to the patriotic Feelings of the American people, whose Honor and Interest we have felt it necessary to secure, by a Declaration of War, We are just returning to our Constituents on whom we rely, for a Justification of the most important Legislative Act—I have said so much as an Introduction to a Congratulation to you in Your Retirement, and in the Enjoyment of the Affections of a grateful people—which may long continue to enjoy.  I am with prideful pleasure Your sincere Friend, & Hble Servt
          
            Robert
            Wright
        